DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Reasons for Allowances 
Claims 1-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claims 1, 10 and 18, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a method comprising steps of, inter alia, “second epitaxial layer of a second composition different from the first composition; .. removing the first epitaxial layers from the first and second fins in the source/drain region); forming an inner spacer layer between each two of the second epitaxial layers of the first and second fins in the source/drain region; recessing the third epitaxial layer to expose a top-facing surface of one second epitaxial layer of each of the first and second fins”, as recited in claim 1, and variation of those in claims 10 and 18.

Yu; Ming-Hua et al. discloses, for claim 1, a method comprising (figs 14, 1-11; [0031+]): 
forming (block 1406; Figs 5,8) a first fin (502 leftmost) and a second fin (502 middle) over a substrate (102), wherein each of the first and second fins comprises first epitaxial layers (502) of a first composition (SiGe) interposed by second epitaxial layers (702/802) wherein the first and second fins include a source/drain region; 
growing a third epitaxial layer (902; fig 9) over and around the second epitaxial layers (802) and the inner spacer layers of the first and second fins; 
forming (block 1418) a silicide layer in direct contact with the third epitaxial layer and the exposed top-facing surfaces of the second epitaxial layers of the first and second fins; and forming a metal component in direct contact with the silicide layer.  
Another relevant prior art of references (US 20170125541 A1 to Pranatharthiharan; et al.) discloses, in paragraphs [0081], FinFETs include a composite epitaxial semiconductor material on the source and drain region wherein composite epitaxial semiconductor material may include at least two different semiconductor compositions.  
A third relevant prior art of references (US 20160064527 A1 to Basker; Veeraraghavan S. et al.) discloses, in paragraph [0004],  a method of fabricating a fin field effect transistor (FinFET) device includes growing an epitaxial layer over portions of the fin including a region between the fin and the spacer.

Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claim 1, claim 1 is deemed patentable over the prior arts.
Claims 2-9, 11-17 and 19-20 are allowed as those inherit the allowable subject matter from claims 1, 10 and 18 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
February 6, 2022